PER CURIAM.
The state appeals a pretrial order suppressing cocaine seized from defendant during the booking process following his arrest for driving under the influence of intoxicants. The cocaine was in a metal cigarette box which had been sealed with tape.
The facts leading to the discovery of the cocaine are not materially different from those that we held supported a lawful search and seizure in State v. Patton, 47 Or App 169, 613 P2d 1102 (1980). Accordingly we hold the search and seizure was constitutionally permissible. It was error to allow the motion to suppress.
Reversed and remanded for trial.